COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
 
 
 
EX PARTE:  FERNANDO
  MORALES
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00135-CR
 
                         Appeal from
 
65th District Court
 
of El Paso County,
  Texas
 
(TC # 12,732)




 
 


 
 


 
 



                                                                  O
P I N I O N
 
            Fernando Morales, pro se, is
appealing from the trial court’s denial of his application for habeas corpus
relief.  Appellant has not filed a
brief.  The court previously denied
Appellant’s motion for appointment of counsel to assist him with this appeal
because a post-conviction habeas corpus applicant is not constitutionally
entitled to the appointment of counsel.  Ex parte Graves, 70 S.W.3d 103, 111
(Tex.Crim.App. 2002); Tex.Code
Crim.Proc.Ann. art. 1.051(d) (West 2005).  The Court granted Appellant three extensions
of time in which to file his brief, but he did not file a brief in the time by
the due date.  On November 8, 2011, we
notified Appellant that the appeal would be submitted without briefs pursuant
to Tex.R.App.P. 38.8(b)(4).  In the interest of justice, we have reviewed
the entire record for unassigned fundamental error.  See Tex.R.App.P. 38.8(b)(4); Lott v. State, 874 S.W.2d 687, 688
(Tex.Crim.App. 1994).  Having found no
unassigned fundamental error, we affirm the judgment of the trial court.
 
 
July 25, 2012                                       ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)